UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 00-7552



In Re: ERIC WHEELER,

                                                        Petitioner.



                 On Petition for Writ of Mandamus.
                     (CA-99-272-1-T, CR-96-53)


Submitted:   April 27, 2001                  Decided:   May 7, 2001


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Petition denied as moot by unpublished per curiam opinion.


Eric Wheeler, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Eric Wheeler has filed a petition for a writ of mandamus from

this court seeking to have us direct the United States District

Court for the Western District of North Carolina to review a 28

U.S.C.A. § 2255 (West Supp. 2000) motion pending before it.

     Wheeler’s motion was filed on December 27, 1999.     He filed

motions for leave to file a supplemental claim and to dismiss the

indictment on July 21, 2000.   Without any action by the district

court as of October 23, 2000, Wheeler filed the petition for writ

of mandamus in this court.   Pursuant to Fed. R. App. P. 21(b), on

February 22, 2001, we ordered the district court to respond to the

mandamus petition within thirty days.   On April 10, 2001, the dis-

trict court entered judgment granting the § 2255 motion in part and

denying it in part.   Therefore, the requested relief is now moot

and we deny the petition on that basis.

      We grant Wheeler’s motion to proceed in forma pauperis.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                           PETITION DENIED AS MOOT




                                 2